Citation Nr: 9908571	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-05 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bipolar disorder with 
manic depression.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claim.  The RO found 
that the evidence did not show that the veteran's preexisting 
bipolar condition permanently worsened because of service.

This matter was previously before the Board in March 1998, at 
which time it was remanded for further development.  The case 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board has 
determined that the RO substantially complied with the 
directives of the March 1998 remand.  Accordingly, a new 
remand is not warranted under Stegall v. West, 11 Vet. 
App. 268 (1998).

In January 1999 the Board requested a VA medical opinion 
pursuant to 38 U.S.C.A. § 7109 and VHA Directive 10-95-040 
dated April 17, 1995.  The requested opinion, dated in 
February 1999, was received by the Board and sent to the 
veteran's accredited representative in March 1999.  The 
representative was informed that they had sixty (60) days 
from the date of the correspondence in which to submit any 
additional evidence or argument in support of the veteran's 
claim.  Additional arguments were subsequently submitted by 
the representative later in March 1999.


FINDINGS OF FACT

1.  The evidence on file does not clearly show that the 
veteran had an acquired psychiatric disorder prior to his 
entry into active service in April 1980.

2.  While the veteran participated in an alcohol and drug 
abuse program during service, he received no psychiatric 
treatment during service and no psychiatric disorder was 
identified prior to his separation from service in July 1982.

3.  The emotional problems the veteran experienced during 
service are not shown to have represented a chronic acquired 
psychiatric disorder; an acquired psychiatric disorder was 
not diagnosed until 1989, approximately seven years after his 
discharge from active duty.

4.  The preponderance of the medical evidence shows that the 
veteran's current psychiatric problems are the result of 
multiple head injuries he sustained in several motor vehicle 
accidents, none of which occurred during his period of active 
service.  


CONCLUSION OF LAW

The veteran's bipolar disorder with manic depression was 
neither incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In spite of several searches for the veteran's 
service medical records, no enlistment examination is on 
file.  The service medical records assembled for the Board's 
review show no treatment for or diagnosis of a psychiatric 
disorder while the veteran was on active duty.  However, the 
records show that the veteran underwent counseling as part of 
the Alcohol and Drug Abuse Prevention and Control Program 
(ADAPCP).  In June 1982, the veteran specifically stated that 
he did not desire a separation physical examination, and no 
such examination is on file.

The veteran's DD Form 214 shows that he was separated from 
the United States Army under the provisions of Para 5-31h, AR 
635-200 for failure to maintain acceptable standards for 
retention.  The pertinent military regulations shows that 
this was pursuant to the Expeditious Discharge Program, which 
provided that "members who have demonstrated that they cannot 
or will not meet acceptable standards required of enlisted 
personnel in the Army" because of certain conditions may be 
separated.  Those conditions included the following:  (1) 
Poor attitude; (2) Lack of motivation; (3) Lack of self-
discipline; (4) Inability to adapt socially or emotionally; 
(5) Failure to demonstrate promotion potential.

In December 1995, the RO received the veteran's claim of 
entitlement to service connection for bipolar disorder with 
manic depression.  The veteran contended that this condition 
had been aggravated by service.  He reported that while in 
service he had bouts of depression, and that the military 
treated him as a nonconformist.  As a result, he was always 
getting into trouble.  However, he stated that he learned the 
true nature of his condition following a suicide attempt in 
1989 or 1990.  Further, he was reportedly informed that 
military service could be devastating to some one with his 
condition.  He contended that while he was in service no one 
noticed his condition or told him to seek treatment.

In support of the veteran's claim, lay statements were 
received from the veteran's mother and sister, both dated in 
December 1995.  Both of them stated that the veteran would 
regularly call them, even late at night.  He reportedly told 
both of them that he could not take the pressure of being in 
service, and that he needed to get out of the military.  His 
mother stated that, in retrospect, she now realized that the 
behavior the veteran exhibited then was similar to his 
current behavior.  Moreover, she stated that it was now very 
clear to her that the veteran's illness was manifesting 
itself at that time, but not being medically oriented, she 
failed to recognize the signs and symptoms he was displaying.  

Private medical records were subsequently obtained from 
various medical health providers showing that the veteran 
received treatment for psychiatric problems since 1989.

The private medical records show the veteran received 
treatment from September 1989 to October 1996 from Dr. HLM.  
In September 1989, it was noted that the veteran had a 
history of severe problems going back to age 14 or 15 with 
emotional lability, depression, obvious episodes of mania 
with hyperactivity, hypersexuality, and that he was currently 
severely depressed.

The veteran was hospitalized in October 1992 at Charter 
Hospital.  At that time the veteran reported a three year 
history of bipolar disorder, and that he believed he had been 
over medicated in the treatment of the condition.  During his 
hospitalization he was tapered off various medications.  It 
was noted that the veteran was treated by a psychiatrist at 
the age of 15, but was not treated with any medication at 
that time.  A report dictated on October 13, 1992, shows that 
both the veteran and his father stated that there had been a 
significant change in the veteran's condition during the past 
three years.  Among other things, he was recurrently 
depressed and suicidal.  At that time, the veteran claimed 
that his problems were secondary to his having moved to 
Florida.  It was noted that his history was significant for 
two motor vehicle accidents, both resulting in head injury 
and loss of consciousness.  One of these injuries resulted in 
a 3 day coma, while another lasted from 24 to 48 hours.

A psychological evaluation was conducted from October 20 to 
22, 1992.  The report of this evaluation noted that the 
veteran had been diagnosed with bipolar disorder at the age 
of 30 (1988/1989), and that he had experienced recurrent 
episodes of depression over the past 3 years.  However, it 
was noted that the veteran had been counseled as a teenager 
because his parents found him smoking marijuana.  It was also 
noted that the veteran had been involved in four motor 
vehicle accidents.  The first accident occurred when the 
veteran was 17 (1975/1976), the second when he was 
21(1979/1980), the third when he was 27 (1985/1986), and the 
fourth when he was 29 (1987/1988).  The veteran reported that 
his mother stated he was "never... the same" after the second 
accident.  In fact, the veteran's current episode was 
attributed to a serious motorcycle accident that occurred 
three years earlier (about 1989).  His parents stated that 
prior to this time the veteran was a very meticulous person, 
but had neglected his self-care and other responsibilities 
since that time.  The veteran reported that he joined the 
military when he was 22, but that he "fell apart" after his 
wife left him.  As a result, he reportedly experienced 
depressed mood, crying spells, anhedonia, loss of appetite, 
and insomnia for 4 to 5 months, and was taken off active 
duty.  The veteran reported that after his discharge, he 
worked in nursing home maintenance, where he described 
himself as a "workaholic."  He also reported that he worked 
up to a supervisory position, which was confirmed by his 
parents.  However, it was noted that the parents lived in a 
different state, so it was likely that the parents report was 
based primarily upon what the veteran had told them.  
Additionally, both the veteran and his parents indicated that 
he had experienced several episodes of major depression, with 
the first occurring as early as the age of 24 (1982/1983).  
They stated that the veteran was not actually treated for 
depression until he was 30.  Following evaluation, the 
psychologist opined that the veteran had a personality style 
in which he had an inflated sense of self-worth and a 
tendency to be inconsiderate and exploitive of others.  Also, 
experiences which contradicted this view of himself, such as 
rejection or failure, were likely to produce a range of 
unpredictable behavior including anger or depression.  
Moreover, it was noted that the veteran's history contained 
several features consistent with a narcissistic personality 
disorder.  For example, his depressive episodes all occurred 
after self-esteem-threatening experiences.  His parents 
reported that this pattern of behavior began when the veteran 
was 16, and has worsened somewhat over the years.  The 
psychologist opined that since the appearance of these 
personality traits apparently pre-date the motor vehicle 
accidents, it seemed unlikely that the veteran's behavior 
could be solely attributed to brain impairment secondary to 
head injury.  However, it was quite possible that the brain 
injuries could have exacerbated already existing personality 
traits.  Discharge diagnoses included a bipolar disorder and 
organic mental syndrome, both in remission; episodic 
discontrol; mixed personality disorder with narcissistic and 
antisocial features; and status post two serious head 
injuries.

Also on file are private medical records from Dr. AJW, who 
was one of the physicians who treated the veteran during his 
October 1992 hospitalization.  Some of these records include 
copies of Dr. HLM's records which were noted above.  In a 
September 1993 statement, Dr. AJW stated that he had been 
treating the veteran since the October 1992 hospitalization, 
and that during an extensive work-up, the veteran was found 
to have abnormalities that most probably resulted from 
numerous head injuries, some of which involved coma and 
significant medical care.  With respect to the veteran's 
current condition, Dr. AJW found that the veteran's insight 
and judgment were significantly impaired, and probably had 
been so since the most serious head injury.  As a result of 
the sequelae of this traumatic brain injury, the veteran was 
having a difficult time finding and maintaining employment.  
In an April 1994 statement, Dr. AJW withdrew his services 
stating that he felt he had nothing more to offer the 
veteran.

It is noted that Dr. AJW's records included an undated 
resume, which shows that the veteran was employed as 
"Executive Housekeeper" with Healthcare Housekeeping 
Systems from October 1983 to January 1986, and that he had 
been employed as Director of Environmental Services at a 
nursing home since March 1986.  According to this resume, the 
veteran supervised 20 personnel in his Executive Housekeeper 
position, and 40 personnel as Director of Environmental 
Services.  Also on file is a letter of recommendation from 
the nursing home's administrator, dated in December 1988.

The veteran was hospitalized again in April 1994 at the 
Columbia/HCA Hospital following a suicide attempt.  The 
veteran reported that his past psychiatric history all went 
back about five or six years following a couple of serious 
motor vehicle accidents.  Diagnostic impressions included 
organic affective disorder, secondary to blunt head trauma; 
impulsive personality traits; and history of head injury.  

Private medical records are also on file from Dr. OEM, which 
cover the period from January 1994 to October 1995.  These 
records are primarily notes regarding the veteran's 
participation in group therapy sessions.  Nothing in these 
records related the veteran's current psychiatric problems to 
his period of active service.  

Also on file are records from Dr. RVD from the period from 
November 1995 to January 1996.  The veteran's initial 
psychiatric evaluation in November 1995 was for complaint of 
manic depression.  It was noted that he had been involved in 
counseling since he was 18 years old.  Dr. RVD's impression 
included severe bipolar depression, and polysubstance abuse.

In a July 1996 rating decision, the RO denied service 
connection for bipolar disorder with manic depression.  The 
RO noted that the evidence showed the veteran had this 
disorder since at least the age of 14, and that there was no 
evidence that the veteran's condition permanently worsened as 
a result of service.  The veteran appealed this decision to 
the Board.

A statement was subsequently received from Dr. RVD, dated in 
December 1996.  Dr. RVD noted that the veteran had been under 
his care since November 1995 for a bipolar disorder.  He 
stated that the veteran's history revealed that this illness 
first started manifesting symptoms at the age of 15, and that 
the veteran was unaware of this illness until he was formally 
diagnosed by Dr. Masco when he was 30 years old.  Dr. RVD 
reported that "[b]ipolar disorder symptoms tend to worsen 
when a person is under stress."  He also opined that being 
in service, with its demands on a person physically and 
mentally, "could probably have worsened [the veteran's] 
illness."  Dr. RVD also found that the veteran's experiences 
in the service resulting from a lack of knowledge about the 
illness, and discipline rather than treatment probably 
aggravated the condition further.  Overall, Dr. RVD opined 
that "[b]ipolar [d]isorder patients without treatment in a 
stressful situation, could probably have a worsening of their 
illness."

The case came before the Board in March 1998.  The Board 
found that the veteran had submitted a well-grounded claim, 
in that he had reported in-service symptomatology, had a 
current medical diagnosis of a bipolar disorder, and that the 
December 1996 statement from Dr. RVD provided the required 
medical nexus opinion.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  However, the Board concluded that additional 
development was necessary in order to clarify the 
circumstances of the veteran's active service that reportedly 
aggravated his pre-existing condition.  Accordingly, the case 
was remanded for the RO to make another attempt to secure any 
additional service medical records, as well as the veteran's 
service personnel records.  Also, the RO was to ask the 
veteran to provide them with any details he could recall 
regarding the symptoms he experienced while on active duty, 
and what stress/pressure he was subjected to on active duty 
that may have aggravated his bipolar disorder.  Thereafter, 
the RO was to make a specific determination as to whether the 
veteran actually experienced the symptoms and/or 
circumstances which allegedly showed that his psychiatric 
condition increased in severity during service, and if so, 
which of these symptoms and/or circumstances were verified.  
All credibility issues related to the matter were to be 
addressed at that time.  If and only if the RO determined 
that the veteran actually experienced the symptoms and/or 
circumstances which allegedly showed his bipolar disorder 
increased in severity during service, the veteran was to be 
afforded a VA psychiatric examination.

Following the Board's remand, the RO sent an additional 
request for the veteran's service medical and personnel 
records to the National Personnel Records Center (NPRC).  In 
April 1998, the NPRC responded that all available medical 
records had already been furnished to the RO.  The Board 
notes that the veteran's service personnel records are now on 
file.

The RO sent a development letter to the veteran in March 
1998, regarding the information requested in the Board's 
remand.  In April 1998, the veteran submitted a statement 
wherein he reported that during his last few months of 
service, his symptoms included: inability to sleep; his mind 
was racing; laying in bed and thinking of many different 
things at once; anxiety, in that he was nervous and scared 
about what was going to happen next; not being able to eat 
because of anxiety, as it would make him nauseous; pacing the 
floor; making phone calls to family members (even in the 
middle of the night) begging them to get him out of service; 
and seeing the chaplain a few times a week.  Regarding 
specific events during his last few months of service, the 
veteran reported that he was verbally harassed by an 
individual in the Data Processing Unit out-put van as he was 
never satisfied with the veteran's work.  The veteran 
reported that because of this problem, his Master Sergeant 
put him on a job detail consisting of cleaning portable 
toilets and picking up trash, and other odd jobs.  He 
maintained that he was made to clean the toilets for 
approximately one month, rather than on a rotating basis 
which was the normal procedure.  Another incident reportedly 
occurred when he assigned to the Motor Pool Division.  His 
job was to drive a Captain Sims, who one day instructed him 
to take a group of trucks to a field site.  Once he reached 
this field site, Captain Sims arrived and reportedly started 
screaming at the veteran because he took the trucks to the 
field site.  The veteran reported that Captain Sims was "all 
over" him and would not let up.  As a result, the veteran 
stated that he had diarrhea in his pants right then and 
there.  He was subsequently taken to the medical center where 
he was given medicine and medical leave for 10 days.  
Finally, the veteran reported that throughout his last few 
months of service he repeatedly tried to use his chain of 
command in order to tell them that he was upset and could not 
take it anymore.  He reportedly asked them for help in order 
to get out of service, but no one would listen or do anything 
to help.  Overall, the veteran stated that his experience in 
the service left him feeling degraded and humiliated.  He 
stated that he would try his best to perform his duties, but 
that he was always belittled and degraded in front of other 
soldiers.  As a result, he was a physical and emotional 
wreck, who was ignored despite his requests by those who 
should have helped him.  

The RO confirmed and continued its prior denial of the 
veteran's claim in a June 1998 Supplemental Statement of the 
Case.  In regard to the symptoms and circumstances noted by 
the veteran in his April 1998 statement, the RO noted that a 
review of the veteran's service medical records failed to 
show the veteran's 10 day medical leave.  The RO did note 
that the veteran was seen in May 1982 for gastritis after 
being in the field.  It was also noted that the veteran's 
service personnel records show he was not recommended for 
further service in May 1982, but no reason was given for this 
recommendation.  The RO concluded that the evidence did not 
tend to show that the veteran's disability was aggravated 
beyond normal progression during service or permanently 
worsened as a result of service.  Additionally, the RO noted 
that application of the benefit of the doubt rule had been 
considered, but that the rule had no application as it had 
been concluded that the fair preponderance of the evidence 
was against the claim.

Following this development, the case was returned to the 
Board for further appellate consideration.  On January 29, 
1999, the Board requested a medical expert opinion from the 
VA Medical Center (VAMC) in New York, New York.  The Board 
specifically requested an answer to the following questions:

(a)  Did the veteran clearly suffer from 
an acquired psychiatric disorder (as 
opposed to a personality disorder) prior 
to his entry into military service in 
April 1980 and, if so, what was the 
diagnosis of any such psychiatric 
disorder?

(b)  If the veteran had an acquired 
psychiatric disorder prior to service, 
was the condition aggravated during 
service (aggravation being a permanent 
increase in pathology/disability rather 
than a temporary exacerbation of 
symptoms)?

(c)  If the veteran did not clearly have 
an acquired psychiatric disorder prior to 
service, when was an acquired psychiatric 
disorder first manifest?  Please specify 
any specific events or circumstances 
which probably led to the manifestation 
of an acquired psychiatric disorder.

(d)  Is it at least as likely as not that 
the veteran's current bipolar disorder 
with manic depression is etiologically 
related to the symptoms and conditions he 
reportedly experienced during service?  
If so, what is the nature of such a 
relationship?

In February 1999, a response was received from I. Jasser, 
M.D., Staff Psychiatrist at the New York VAMC.  Dr. Jasser's 
opinion is as follows:

The [veteran's] C-file was reviewed prior 
to preparing this request.

Although according to the history the 
[veteran] exhibited a degree of baseline 
psychiatric pathology prior to and during 
the service, these symptoms did not 
prevent him from making a reasonable 
adaptation both during and following his 
military service.  He was functional up 
to 1989 when his adaptive capacity began 
to decline shortly after a pair of 
motorcycle accidents.  These were the 
[third] and [fourth] such documented 
serious traumatic injuries that the 
[veteran] had experienced.  He moved to 
Florida to recuperate with his family and 
shortly thereafter began psychiatric 
treatment, but nevertheless continued to 
suffer a downhill spiral that resulted in 
his inability to work and an ongoing high 
level of psychopathology.  In my expert 
opinion his symptoms are not consistent 
with classic manic depressive illness.  
Instead, his irritability, labile affect, 
psychotic symptom and impulsivity seen to 
be the cumulate results of multiple 
episodes of head trauma.

This opinion is supported by the fact 
that he attained a level of spec 4 and 
performed in the capacity of a computer 
operator while in the military and 
reports having taken "2 years of college 
level courses" while in the service.  
After his discharge in July 1982 he 
worked in a nursing home in the 
maintenance department, often as much as 
80 hrs/week.  He was reported to have 
enjoyed his job well enough to have been 
promoted to a supervisory role.  This 
continued until his second of 2 
motorcycle accidents in 1989.  He was 
described during this phase of his life 
as somewhat "hyper" and as a 
"workaholic" but this temperament was 
used in a socially adaptive capacity.  It 
was only after his injuries in 1989 
involving transient loss of consciousness 
and other bodily injuries that he lost 
his ability to work or function well 
socially.  Shortly thereafter he entered 
treatment and was given the diagnosis of 
manic depressive illness.

What predated the service as far as 
psychiatric illness was:  temperamental 
hyperactivity, impulsivity and lability 
with associated substance abuse, and 
several episodes of head trauma - the 
most serious of which occurred at age 21 
when he was struck by a car while walking 
on the side of a road.  This resulted in 
a reported loss of consciousness of 3 
days.  Although this accident did not 
lead to any obvious deviations of his 
adaptive functions lifeline, his mother 
is quoted as saying "he was never the 
same since that accident."

While I concur that the stress of 
military discipline and rigid rules may 
have increased anxiety and psychological 
deterioration at the time resulting in 
insomnia and frenetic call to his family 
seeking discharge, it appears that his 
symptoms abated following [discharge] 
from the service.  He adapted well upon 
his return to civilian life with no 
evidence of major psychiatric illness 
until 1989.

His current difficulties appear to be the 
result of the cumulative effects of head 
trauma combined with his premorbid 
character and temperament.  The onset of 
the present phase of his illness appears 
to be in 1989.  Prior to this period he 
showed some similarities to the present 
in the areas of mood regulation, 
impulsivity and limited capacity to 
tolerate rejection.  The difference is 
that he was able to reconstitute when the 
stressor had passed and adapt 
successfully this changed however after 
1989.

The episode of depression sustained in 
the service can be conceptualized as 
reactive depression due to narcissistic 
loss in conjunction with his baseline 
labile mood and low frustration 
tolerance.  This occurred in response to 
the termination of a valued relationship 
by his girlfriend.  By this time in his 
life he had already experienced two 
serious head injuries which likely 
contributed to his unstable mood.  In 
later years with further traumatic head 
injuries this incapacity became permanent 
and totally disabling.

Despite his reactive depression in the 
service which led to his discharge of 
July 1982, he remained on reserved status 
for two years and resumed work almost 
immediately which he continue for six 
years with no evidence of significant 
intercurrent illness.

It should be stated for the record that 
even seemingly minor head injuries with 
no resultant neurological focal findings 
can result in profound changes in 
personality and adaptive capacity, 
particularly the cumulative affects of 
such injuries.  Furthermore a tendency 
toward worsening mood instability over 
the years, results from a theoretical 
"kindling affect".  Both classic 
bipolar disorder as well as mood 
disorders due to organic brain injury 
increased in frequency and intensity as 
the [veteran] ages and in particularly 
with mood disorders due to underlying 
brain injury there is a poor response to 
conventional pharmacological 
intervention.

As stated above, a copy of this opinion was sent to the 
veteran's accredited representative in March 1999.  At that 
time, the representative was informed that he and the veteran 
had sixty (60) days from the date of the correspondence in 
which to submit any additional evidence or argument.  

A statement was received from the veteran's representative in 
support of the veteran's claim in March 1999.  The 
representative noted that he had reviewed Dr. Jasser's 
opinion.  He contended that it was the opinion of his 
organization that the veteran's bipolar disorder was 
etiologically related to active service.  Therefore, he 
requested that service connection be established for the 
psychiatric disorder.  Also, he requested that the Board 
consider the decision of Gilbert v. Derwinski as it pertained 
to the benefit of the doubt doctrine.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service, including active duty for training.  
Section 3.303(d) provides that service connection may be 
granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1998).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).


Analysis.  As stated above, the Board determined in the March 
1998 remand that the veteran had submitted a well-grounded 
claim of entitlement to service connection for a bipolar 
disorder with manic depression.  It is noted that in 
determining whether a veteran's claim is well-grounded, the 
credibility of evidence is presumed and the probative value 
of the evidence is not weighed.  However, once a claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza, 7 Vet. App. at 506; Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.  An expressed recognition of 
the difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

As mentioned above, no enlistment examination is on file.  
Therefore, the veteran's psychiatric condition is presumed to 
have been in sound condition on his entry into active service 
unless there is clear and unmistakable evidence to the 
contrary.  Granted, the veteran and his family have contended 
that he began to exhibit symptoms of his bipolar disorder 
prior to his entry into service.  However, while the veteran 
and his family, as lay persons, are qualified to testify 
about his visible symptomatology, nothing in the claims 
folder shows that any of them have the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board further notes that even though the veteran and his 
family stated that he had had counseling since he was a 
teenager, no treatment records from this period are on file.  
Thus, it is unclear whether this was psychiatric counseling, 
and, if so, whether the veteran was diagnosed with a 
psychiatric disorder.  It is noted that the October 1992 
psychological evaluation conducted by the Charter Hospital 
stated that the veteran began counseling as a teenager, after 
his parents found him smoking marijuana.  Further, the 
veteran has consistently stated that he was not diagnosed 
with a psychiatric disorder until 1989.  This statement is 
supported by the medical evidence on file.

Nevertheless, the Court has held that service connection can 
be established by a medical opinion which links a current 
disability to a veteran's military service when that opinion 
is based upon competent lay evidence regarding visible 
symptoms observed during service or within an applicable 
presumptive period.  See generally Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

The Board notes that the October 1992 psychological 
evaluation conducted by the Charter Hospital suggests that 
the veteran's pre-service symptomatology was indicative of a 
personality disorder.  The October 1992 psychological 
evaluation determined that the veteran's history contained 
several features consistent with a narcissistic personality 
disorder.  Personality disorders as such are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. 3.303(c).

The Board notes that Dr. RVD's December 1996 letter did 
indicate that the veteran could have experienced a worsening 
of his bipolar disorder due to the stress he experienced in 
service.  However, Dr. RVD did not actually state that the 
veteran had a bipolar disorder at the time he entered 
military service; he stated that the veteran started 
manifesting symptoms at the age of 15.  Furthermore, Dr. RVD 
did not note any specific instances or circumstances of the 
veteran's actual service that worsened the veteran's 
underlying condition.  Rather, his opinion addresses military 
service and bipolar disorder patients in general, and uses 
the terms "could probably" have a worsening of the 
condition.  Dr. RVD did not state that this is actually what 
happened to the veteran.  Additionally, the Board finds that 
the opinion of Dr. Jasser is more probative of the issue of 
whether the veteran's bipolar disorder preexisted service.  
The record shows that Dr. Jasser's opinion is the only 
competent medical evidence on file that is based upon a 
review of the veteran's claims folder.  Thus, the Board finds 
that Dr. Jasser's opinion is entitled to the most weight.  
The Board notes that Dr. Jasser's opinion is similar to the 
October 1992 psychological evaluation, in that both suggest 
that the veteran's pre-service symptomatology was indicative 
of a personality disorder.  More importantly, Dr. Jasser's 
opinion is that the veteran's current psychiatric problems 
are the result of the veteran's multiple head injuries he 
sustained in several motor vehicle accidents (See below).

Therefore, the Board concludes that the veteran's bipolar 
disorder with manic depression did not preexist service.  
While the veteran may have received counseling for drug abuse 
prior to service and during service, compensation is not 
payable for drug abuse.  38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301.  Likewise, while the veteran may have a personality 
disorder which pre-existed service, a personality disorder is 
not considered a disease for compensation purposes.  However, 
the evidence does show that the veteran has a current 
psychiatric disorder, diagnosed as bipolar disorder with 
manic depression.  Therefore, he is still entitled to a grant 
of service connection if all the evidence, including that 
pertinent to service, establishes that the bipolar disorder 
with manic depression was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

The Board notes that the record contains no evidence that 
refutes the veteran's account of his in-service 
symptomatology or the symptoms reported by the veteran's 
family in the various lay statements on file.  As there is no 
evidence to refute the account of in-service symptomatology, 
the Board must conclude that the veteran actually exhibited 
these symptoms while on active duty.  

Service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within any applicable 
presumption period) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Initially, the Board finds that medical expertise is required 
to establish the presence of a chronic acquired psychiatric 
disorder.  Accordingly, lay evidence alone can not establish 
the in-service incurrence of a chronic acquired psychiatric 
disorder.  Thus, even though the veteran and his relatives 
may establish that he exhibited certain symptoms while he was 
in service, a medical professional is required to establish 
that the symptoms represented a chronic acquired psychiatric 
disorder and to identify the disorder as such in service or 
within the presumption period.  As noted above, no chronic 
acquired psychiatric disorder was identified in service or 
until 1989, about seven years after the veteran's release 
from service.  Nevertheless, even though a chronic acquired 
psychiatric disorder was not identified until several years 
after the veteran's release from service, service connection 
may be established for the disorder if medical evidence 
relates the in-service symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

By the veteran's own account, he had no treatment for 
psychiatric problems until 1989, approximately seven years 
after his discharge from service.  As noted by Dr. Jasser, 
the veteran's reported symptoms "did not prevent him from 
making a reasonable adaptation during and following his 
military service."  Dr. Jasser also noted that after the 
veteran's discharge, he resumed work almost immediately which 
he continued for six years with no evidence of significant 
psychiatric illness.   Moreover, the veteran reportedly 
enjoyed his post-service employment well enough to have 
received two supervisory positions.  In fact, a letter of 
recommendation from one of his former supervisors is on file. 

The Board finds that even if the veteran did exhibit the 
reported in-service symptoms, the preponderance of the 
medical evidence shows that the veteran's bipolar disorder 
with manic depression is the result of multiple head injuries 
he sustained in several motor vehicle accidents, none of 
which occurred during his period of active service.  This 
finding is supported by the October 1992 psychological 
evaluation conducted by the Charter Hospital, the treatment 
records of Dr. AJW, and the February 1999 opinion from Dr. 
Jasser.  The psychological evaluation opined that since the 
appearance of the veteran's narcissistic personality traits 
apparently pre-dated the motor vehicle accidents, it was 
quite possible that the brain injuries could have exacerbated 
the already existing personality traits resulting in his 
current psychiatric problems.  Dr. AJW stated that the 
veteran's abnormalities resulted from the numerous head 
injuries.  Finally, Dr. Jasser found that the veteran's 
"current difficulties appear to be the result of the 
cumulative effects of head trauma combined with his premorbid 
character and temperament," and that the "onset of the 
present phase of his illness appears to be in 1989."  The 
Board acknowledges that Dr. RVD's opinion does relate the 
veteran's current bipolar disorder with manic depression to 
his period of active service.  However, for the reasons 
stated above, the Board has concluded that the Dr. Jasser's 
opinion is entitled to more weight.  Therefore, the Board 
finds that the preponderance of the medical evidence shows 
that the veteran's current psychiatric problems are the 
result of the cumulative effect of the veteran's multiple 
head injuries combined with his preexisting personality 
traits.  As none of these head injuries occurred during the 
veteran's period of active service, the Board must conclude 
that the preponderance of the evidence shows that the 
veteran's bipolar disorder was not incurred in his period of 
active service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence shows that the veteran's 
bipolar disorder with manic depression did not exist prior to 
the veteran's military service and was not incurred in his 
period of active service.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application in the instant case.


ORDER

Entitlement to service connection for bipolar disorder with 
manic depression is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


